Citation Nr: 0515422	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for hearing loss and 
residuals of a head injury, both claimed to have been 
incurred in combat.  He is service-connected for combat-
related PTSD.  The veteran's service documentation indicates 
that he served as a field wireman with a combat unit in 
Vietnam.  In its September 2003 RO rating decision granting 
service connection for PTSD, the RO persuasively cited 
several reasons suggesting that the veteran's duties placed 
him in the field in combat situations.  For example, his 
combat support training documented in his service personnel 
file and his duties as a field wireman would have plausibly 
placed him in the field, working with forward placed 
communication lines and switchboard connections.  He received 
the Bronze Star Medal for achievement "in ground operations 
against hostile forces" and campaign decorations during a 
particularly active combat phase of the war attached to the 
First Infantry Division.  And at page 4 of the veteran's DA 
Form 20, the Combat Infantryman's Badge was clearly included 
as an "issued" decoration, but was lined out, presumably 
because of regulations specific to his occupational 
specialty.   Further, the hearing officer who conducted the 
veteran's September 2003 RO hearing appears to have had some 
specialized knowledge on such matters and to have found the 
veteran credible in this regard.

Based on these facts, the Board finds that the veteran's was 
quite likely in combat.    He claims to have been rendered 
unconscious for 30 seconds to a minute after something hit 
him in the head in a combat situation, and now seeks service 
connection for claimed residuals of this combat head injury.  
He also claims hearing loss as a residual of constant noise 
in the form of mortar rounds, gun fire from machine guns, 
bombs, tanks, etc. -  that is, from acoustic trauma incurred 
during combat situations.  

Because the veteran was likely involved in combat, 38 
U.S.C.A. § 1154(b) (West 2002) is for application in the 
present case.  38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incidence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

The Board finds the veteran's claimed combat-related head 
injury and acoustic trauma are consistent with the 
circumstances, conditions, or hardships of his service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See 38 
U.S.C.A. § 1154(b) (West 2002).  For purposes of adjudication 
of the issues on appeal, the head injury and acoustic trauma 
are presumed to have occurred.  Id.

Accordingly, the Board finds that the case must be 
adjudicated with consideration of 38 U.S.C.A. § 1154(b), 
which in this case should include scheduling a VA medical 
examination for the purposes of determining whether the 
veteran has any current residuals of a head injury or hearing 
loss that are at least as likely as not attributable to the 
presumed combat-related head injury and acoustic trauma.  
Multiple recent treatment records show headaches and May 2004 
records of treatment show that the veteran has been fitted 
with hearing aids.  The veteran claims these medically 
documented disabilities to be related to the presumed combat-
related head injury and acoustic trauma.  Under such 
circumstances, the Board finds that there is a duty to afford 
the veteran appropriate examinations that include opinions 
addressing the contended causal relationships.  See 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Additionally, new VA treatment records containing pertinent 
information regarding headaches and hearing loss were 
received by the RO, while the case was still before the RO 
and prior to certification of the case to the Board, and 
subsequent to issuance of the most recent Supplemental 
Statement of the Case in September 2003.  As described above, 
these records show diagnoses of headaches and treatment for 
hearing loss with hearing aids.  The Board is cognizant of a 
recent Memorandum from the Office of the Chairman of the 
Board (see Chairman's Memorandum No. 01-05-09 (May 25, 
2005)), relating to solicitation of waivers when additional 
evidence is received by the Board.  However, in view of the 
fact that this appeal must be remanded to provide the veteran 
with medical examinations and opinions with regard to both 
issues on appeal, and that the RO must readjudicate both 
claims with consideration of this medical evidence and 
38 U.S.C.A. § 1154(b), the Board finds that the RO should 
issue a Supplemental Statement of the Case with consideration 
of all newly received pertinent evidence.  See 38 C.F.R. 
§ 19.31.      

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination with appropriate 
specialists for the purpose of 
determining:

a) whether it is at least as likely 
as not (whether there is a 50 percent 
or greater probability) that any 
current hearing loss began during 
service or is related to some 
incident of service, to include 
acoustic trauma to which the veteran 
is presumed to have been exposed 
during combat duty; and 

b) whether it is at least as likely 
as not (whether there is a 50 percent 
or greater probability) that the 
veteran has any current residuals of 
a head injury during which he was 
rendered unconscious for 
approximately 30 seconds to one 
minute during combat.  This head 
injury is presumed to have occurred 
during combat duty.  

The RO should send the claims file to the 
examiners for review, and the clinicians 
should indicate that the claims files were 
reviewed.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

3.  The RO should readjudicate the issues 
of entitlement to service connection for 
residuals of a head injury, and 
entitlement to service connection for 
hearing loss, with consideration of all 
of the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in September 2003.  
Readjudication of the claim should 
include application of 38 U.S.C.A. 
§ 1154(b).
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the September 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


